        Case 2:14-cr-00170-TOR           ECF No. 147       filed 08/25/20      PageID.465 Page 1 of 3
 PROB 12C                                                                            Report Date: August 25, 2020
(6/16)

                                       United States District Court                                  FILED IN THE
                                                                                                 U.S. DISTRICT COURT
                                                                                           EASTERN DISTRICT OF WASHINGTON
                                                       for the
                                                                                            Aug 25, 2020
                                        Eastern District of Washington                          SEAN F. MCAVOY, CLERK


                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Frank Glenn Lambert                      Case Number: 0980 2:14CR00170-TOR-1
 Address of Offender:                                                        Spokane, Washington 99202
 Name of Sentencing Judicial Officer: The Honorable Thomas O. Rice, U.S. District Judge
 Date of Original Sentence: August 31, 2015
 Original Offense:          Sexual Abuse of a Minor, 18 U.S.C. §§ 2243(a) and 1153(a)
 Original Sentence:         Prison - 24 months              Type of Supervision: Supervised Release
                            TSR - 60 months

 Revocation Sentence:       Prison - 30 days
 (June 6, 2019)             TSR - 36 months

 Revocation Sentence:       Prison - 4 months
 (September 11, 2019)       TSR - 32 months
 Asst. U.S. Attorney:       Timothy J. Ohms                 Date Supervision Commenced: December 6, 2019
 Defense Attorney:          Federal Defenders Office        Date Supervision Expires: August 5, 2022


                                         PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 08/20/2020.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            6           Mandatory Condition # 1: You must not commit another Federal, state, or local crime.

                        Supporting Evidence: It is alleged that Mr. Lambert violated mandatory condition number
                        1 of his supervised release on August 21, 2020, by being cited for third degree driving
                        without a license (DWLS), operating a motor vehicle without insurance, and failing to renew
                        expired vehicle registration.

                        On December 9, 2019, the undersigned officer reviewed all mandatory, standard and special
                        conditions with Mr. Lambert relative to case number 2:14CR00170-TOR-1. He signed his
                        judgment acknowledging an understanding of his conditions of supervision.
      Case 2:14-cr-00170-TOR             ECF No. 147        filed 08/25/20      PageID.466 Page 2 of 3
Prob12C
Re: Lambert, Frank Glenn
August 25, 2020
Page 2

                       On August 21, 2020, Mr. Lambert was pulled over in Lincoln County, Washington. He was
                       issued citations for DWLS, operating a motor vehicle without insurance, and failing to renew
                       expired vehicle registration. He was arrested on his probation warrant.
          7            Mandatory Condition # 1: You must not commit another Federal, state, or local crime.

                       Supporting Evidence: It is alleged that Mr. Lambert violated mandatory condition number
                       1 of his supervised release on July 21, 2020, by being cited for driving without insurance and
                       driving a vehicle with expired vehicle registration.

                       On December 9, 2019, the undersigned officer reviewed all mandatory, standard and special
                       conditions with Mr. Lambert relative to case number 2:14CR00170-TOR-1. He signed his
                       judgment acknowledging an understanding of his conditions of supervision

                       On July 21, 2020, Mr. Lambert was pulled over on a traffic stop after he was observed
                       speeding 77 miles per hour in a posted 60 mile-per-hour zone. Mr. Lambert’s vehicle
                       displayed expired vehicle license tabs, which had expired on October 17, 2019. Mr. Lambert
                       was also issued a citation for operating a motor vehicle without insurance. According to
                       report number XZ0539618, he was DWLS, but was not cited.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      08/25/2020
                                                                              s/Corey M. McCain
                                                                              Corey M. McCain
                                                                              U.S. Probation Officer
        Case 2:14-cr-00170-TOR      ECF No. 147     filed 08/25/20    PageID.467 Page 3 of 3
Prob12C
Re: Lambert, Frank Glenn
August 25, 2020
Page 3



 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X ]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [X ]     Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                    Thomas O. Rice
                                                                    United States District Judge
                                                                      August 25, 2020

                                                                     Date
